DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 36 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Objections
Claims 36 and 39-40 are objected to because of the following informalities:  
In claim 36, it is believed “straw plug connector” (line 7) should read “a straw plug connector”.
In claim 39, it is believed “straw plug connector” (line 7) should read “a straw plug connector”.
In claim 40, it is believed “straw plug connector” (line 12) should read “a straw plug connector”.
In claim 40, it is recommended to amend “the semen straw” (lines 5-6) to read “the 0.5 mL semen straw” for consistency with the prior lines of the claim and to avoid confusion with the 0.25 mL semen straw that is subsequently recited in the claim.
In claim 40, “the semen straw” of lines 10-11 is understood to refer to the 0.25 mL semen straw recited in line 7. It is recommended to amend the recitation in lines 10-11 to read “the 0.25 mL semen straw” in order to avoid confusion with the previously recited 0.5 mL semen straw. 
In claim 40, please add a semicolon at the end of line 11. 

In claim 40, the term “the first elongated annular member” (lines 17-18) does not have explicit antecedent basis, but this term is understood to refer to the elongated annular member of the 0.5 mL semen straw recited in lines 2-4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 39 recites a straw plug connector “having a first end and a second end, the first end of the straw plug connector having a smaller diameter than the second end of the straw plug connector, the The first end 905 of plug 900 preferably has a smaller diameter than second end 910. First end 905 preferably also has a smaller diameter than straw member 915 so that only the first end 905 of plug 900 may be frictionally inserted into straw member 915.” (para 42) (emphasis added). Therefore, the specification provides support only for the first end of the straw plug connector (that end having the smaller diameter) being retained within the straw via a friction fit, not the second end as claimed. 
Claim 40 recites a straw plug connector having first and second ends, “the first end of the straw plug connector being retainable within the second elongated annular member of the 0.25 mL semen straw via a friction fit without the use of a further securing element, and the second end of the straw plug connector being retainable within the first elongated annular member of the 0.5 mL semen straw via a friction fit without the use of a further securing element”. The specification provides support for the following: “As illustrated in Figs. 9 and 9A, a RFID chip 300 may also be attached to one end portion of a straw plug connector 900 which may be used to seal a straw. Plug 900 is preferably made out of plastic and includes first and second ends 905 and 910. The first end 905 of plug 900 preferably has a smaller diameter than second end 910. First end 905 preferably also has a smaller diameter than straw member 915 so that only the first end 905 of plug 900 may be frictionally inserted into straw member 915.” (para 42). The specification provides support the first end of a straw plug connector being retained within a straw via a friction fit, but there is no indication that the straw is either a 0.25 mL straw or a 0.5 mL straw. Furthermore, the specification does not contemplate providing a single straw plug connector that can fit into two different straws. There is no support for a single straw plug connector having one 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Jong et al. (KR 101093020 B1) (machine translation of written description relied upon) in view of Gilligan et al. (US Patent Application Publication 2014/0046126) and Alter (US Patent 3,805,784) (already of record).
Regarding claim 36, Jong et al. discloses an apparatus comprising a straw configured to hold spermatozoa (reads on a semen straw system) (Background, Detailed Description) (Figs. 1-3) comprising:
a straw (100) for holding at least one of spermatozoa and fertilized eggs (reads on a semen straw for holding at least one of (a) semen and the sperm associated therewith and (b) an embryo therein) (Background, Detailed Description), the semen straw (100) including an elongated annular member having a first end and a second end (the straw has one end in which housing 220 is received, this end meeting the limitation of the claimed second end, and another end opposite the end in which housing 220 is received, this opposite end meeting the limitation of the claimed first end) (Detailed Description (Figs. 1-3); 
an information transmitter (200) (wherein the structure of the information transmitter 200 reads on being a straw plug connector, because it connects to the straw and blocks, or plugs, an open end thereof, see Detailed Description and Figs. 2-3) for blocking the second end of the semen straw 
an RFID tag (211) associated with the second end (distal end opposite first end 221) of the straw plug connector (200) (Technical Solution, Detailed Description) (Fig. 3). 
As to the limitation of the straw plug connector being for sealing the second end of the semen straw, Jong et al. discloses that the straw plug connector (200) “blocks” this end of the straw (Detailed Description) (Figs. 2-3). Furthermore, Jong et al. discloses that in operation, a sample containing material such as sperm or fertilized eggs is injected into the straw, the straw plug connector is coupled to the straw to block an open end thereof, and the straw is placed into liquid nitrogen for cryopreservation of the sample (Background, Advantageous Effects, Detailed Description). For these reasons, it is understood that the straw plug connector disclosed by Jong et al. is indeed for sealing the second end of the semen straw, regardless of whether or not Jong et al. explicitly discloses this function, because otherwise the sample would leak out of the straw or become open to contamination once placed into the liquid nitrogen, which would be contrary to the purpose of the invention of Jong et al.
As to the limitation of the straw plug connector being retained within the elongated annular member of the straw via a friction fit without the use of a further securing element, Jong et al. discloses wherein the straw plug connector blocks an open end of the straw while the straw is placed into liquid nitrogen for cryopreservation of a sample stored within the straw, as discussed above. Jong et al. discloses that a portion (221) of the straw connector is received within the elongated annular member of the straw (Figs. 2-3) and Jong et al. is devoid of mention of any additional securing element for holding the straw connector within the straw. For these reasons, it is understood that the straw plug 
Should it be found that Jong et al. does not disclose wherein the straw plug connector is for sealing the second end and wherein the straw plug connector being retained within the elongated annular member of the straw via a friction fit without the use of a further securing element, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Jong et al. to have such features in view of the teachings of the prior art.
Alter discloses a straw (2) for holding a semen sample and having an elongated annular member and first (13) and second (21) ends (Abstract, col. 2 lines 52-60, col. 3 lines 20-60) (Figs. 2 and 4, sheet 1 of 1), a plug (4) (reads on a straw plug connector, as the plug 4 seals against or “connects” with the straw 2) (col. 2 lines 52-60, col. 3 line 30-col. 4 line 15) (Figs. 2 and 4, sheet 1 of 1) for sealing the second end of the straw (Abstract, col. 2 lines 52-60, col. 3 line 30-col. 4 line 15) (Fig. 2), and an additional plug (3) positioned fully within the first end of the elongated annular member of the straw to seal the first end of the straw (col. 3 line 20-col. 4 line 15) (Fig. 2). The straw plug connector (4) has a first end (comprising 14-15) and a second end (comprising 19) (col. 3 lines 30-59), the first end of the straw plug connector having a smaller diameter than the second end of the straw plug connector (col. 3 line 30-col. 4 line 15) (Fig. 4), the first end of the straw plug connector being retained within the elongated annular member of the semen straw via a friction fit without the use of a further securing element (col. 3 line 30-col. 4 line 15) (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the straw plug connector disclosed by Jong et al. to be for 
Jong et al. is silent as to the straw being a 0.25 mL straw and the system comprising a plug fully positioned within the first end of the elongated annular member of the semen straw to seal the first end of the semen straw.
As to the claimed volume of the straw, Gilligan et al. discloses 0.25 mL is a standard size for semen straws used in the field of reproductive material sample storage (para. 2-4, 29, 46).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the semen straw disclosed by Jong et al. to comprise a 0.25 mL semen straw, as taught by Gilligan et al., in order to use a standard-sized straw that would be compatible with existing equipment and skillsets that are common in the field. 
	As to the claimed plug positioned fully within the first end of the elongated annular member of the semen straw to seal the first end of the semen straw, Alter discloses a straw having an elongated annular member having first and second ends, wherein a plug (3) seals the first end and a straw plug connector (4) seals the second end, the plug (3) being positioned fully within the first end of the elongated annular member of the semen straw to seal the first end, as set forth above. Alter discloses that providing such plugs at either end prevents a sample held within the straw from leaking and/or becoming contaminated via one of the ends (col. 3 line 20-col. 4 line 15).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the straw disclosed by Jong et al. to comprise a plug 
	Regarding claim 37, Jong et al. discloses wherein the second end of the straw plug connector (200) includes an aperture, the RFID tag (211) being at least partially insertable into the aperture (Detailed Description) (Figs. 1-3). 
	Regarding claim 38, Jong et al. discloses wherein the RFID tag (211) is “mounted and fixed” to a fixing part (214) of the straw plug connector (200) (Detailed Description), and this disclosure of the RFID tag being “mounted and fixed” is deemed to meet the limitation of the RFID tag being “integrally formed” into a portion of the straw plug connector.
Should it be found that this disclosure of Jong et al. does not meet the limitation of wherein the RFID tag is integrally formed into a portion of the straw plug connector, it would have been obvious to modify the RFID tag disclosed by Jong et al. to be formed in such manner, as it has been held that modifying a prior art device such that structural components are made integral represents a matter of obvious engineering choice (MPEP §2144.04). The skilled artisan would have found it obvious to form the RFID tag disclosed by Jong et al. integrally into a portion of the straw plug connector in order to ensure that the RFID tag does not become dislodged during storage of the straw system in liquid nitrogen. 
Regarding claim 39, Jong et al. discloses an apparatus comprising a straw configured to hold spermatozoa (reads on a semen straw system) (Background, Detailed Description) (Figs. 1-3) comprising:
a straw (100) for holding at least one of spermatozoa and fertilized eggs (reads on a semen straw for holding at least one of (a) semen and the sperm associated therewith and (b) an embryo therein) (Background, Detailed Description), the semen straw (100) including an elongated annular member having a first end and a second end (the straw has one end in which housing 220 is received, 
an information transmitter (200) (wherein the structure of the information transmitter 200 reads on being a straw plug connector, because it connects to the straw and blocks, or plugs, an open end thereof, see Detailed Description and Figs. 2-3) for blocking the second end of the semen straw (100) (Detailed Description (Fig. 3), the straw plug connector (200) having a first end (distal end opposite 221) and a second end (221) (Fig. 3), the second end (221) being retained within the elongated annular member of the semen straw (100) so as to block an open end thereof (Detailed Description) (Figs. 2-3); and
an RFID tag (211) associated with the first end (distal end opposite first end 221) of the straw plug connector (200) (Technical Solution, Detailed Description) (Fig. 3). 
As to the limitation of the straw plug connector being for sealing the second end of the semen straw, Jong et al. discloses that the straw plug connector (200) “blocks” this end of the straw (Detailed Description) (Figs. 2-3). Furthermore, Jong et al. discloses that in operation, a sample containing material such as sperm or fertilized eggs is injected into the straw, the straw plug connector is coupled to the straw to block an open end thereof, and the straw is placed into liquid nitrogen for cryopreservation of the sample (Background, Advantageous Effects, Detailed Description). For these reasons, it is understood that the straw plug connector disclosed by Jong et al. is indeed for sealing the second end of the semen straw, regardless of whether or not Jong et al. explicitly discloses this function, because otherwise the sample would leak out of the straw or become open to contamination once placed into the liquid nitrogen, which would be contrary to the purpose of the invention of Jong et al.
As to the limitation of the straw plug connector being retained within the elongated annular member of the straw via a friction fit without the use of a further securing element, Jong et al. discloses 
Should it be found that Jong et al. does not disclose wherein the straw plug connector is for sealing the second end and wherein the straw plug connector being retained within the elongated annular member of the straw via a friction fit without the use of a further securing element, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Jong et al. to have such features in view of the teachings of the prior art.
Alter discloses a straw (2) for holding a semen sample and having an elongated annular member and first (13) and second (21) ends (Abstract, col. 2 lines 52-60, col. 3 lines 20-60) (Figs. 2 and 4, sheet 1 of 1), a plug (4) (reads on a straw plug connector, as the plug 4 seals against or “connects” with the straw 2) (col. 2 lines 52-60, col. 3 line 30-col. 4 line 15) (Figs. 2 and 4, sheet 1 of 1) for sealing the second end of the straw (Abstract, col. 2 lines 52-60, col. 3 line 30-col. 4 line 15) (Fig. 2), and an additional plug (3) positioned fully within the first end of the elongated annular member of the straw to seal the first end of the straw (col. 3 line 20-col. 4 line 15) (Fig. 2). The straw plug connector (4) has a first end (comprising 14-15) and a second end (comprising 19) (col. 3 lines 30-59), the first end of the straw plug connector having a smaller diameter than the second end of the straw plug connector (col. 3 line 30-col. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the straw plug connector disclosed by Jong et al. to be for sealing the second end and such that the first end of the straw plug connector is retained within the elongated annular member of the semen straw via a friction fit without the use of a further securing element, as Alter discloses that it was known in the art to form a plug in such a manner to prevent leakage and/or contamination of a sample held within a straw (see col. 3 line 20-col. 4 line 15 of Alter), and the skilled artisan would have been motivated to use a straw plug connector having features that ensure the integrity of a sample held within the straw. 
Jong et al. is silent as to the straw being a 0.5 mL straw, the system comprising a plug fully positioned within the first end of the elongated annular member of the semen straw to seal the first end of the semen straw, and the first end of the straw plug having a smaller diameter than the second end of the straw plug.
As to the claimed volume of the straw, Gilligan et al. discloses 0.5 mL is a standard size for semen straws used in the field of reproductive material sample storage (para. 2-4, 29, 46).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the semen straw disclosed by Jong et al. to comprise a 0.5 mL semen straw, as taught by Gilligan et al., in order to use a standard-sized straw that would be compatible with existing equipment and skillsets that are common in the field. 
	As to the claimed plug positioned fully within the first end of the elongated annular member of the semen straw to seal the first end of the semen straw, Alter discloses a straw having an elongated annular member having first and second ends, wherein a plug (3) seals the first end and a straw plug 
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the straw disclosed by Jong et al. to comprise a plug positioned fully within the first end of the elongated annular member to seal the first end, as taught by Alter, in order to prevent a sample held within the straw from leaking and/or becoming contaminated via the first end. 
	As to the claim limitation of the first end of the straw plug connector having a smaller diameter than the second end of the straw plug connector, this limitation does not introduce a patentable distinction over the straw plug connector disclosed by Jong et al., as it has been held that limitations relating to the relative dimensions of a claimed device are not sufficient to patentably distinguish over the prior art (MPEP 2144.04). Modifying the first end (distal end opposite 221) of the straw plug connector disclosed by Jong et al. to have a smaller diameter than the second end (221) would not impact the function of the straw plug connector, so long as the second end (221) can be received within the straw as disclosed by Jong et al. (Fig. 3).  
Regarding claim 40, Jong et al. discloses an apparatus comprising a straw configured to hold spermatozoa (reads on a semen straw system) (Background, Detailed Description) (Figs. 1-3) comprising:
a straw (100) for holding at least one of spermatozoa and fertilized eggs (reads on a semen straw for holding at least one of (a) semen and the sperm associated therewith and (b) an embryo therein) (Background, Detailed Description), the semen straw (100) including an elongated annular member having a first end and a second end (the straw has one end in which housing 220 is received, this end meeting the limitation of the claimed second end, and another end opposite the end in which 
an information transmitter (200) (wherein the structure of the information transmitter 200 reads on being a straw plug connector, because it connects to the straw and blocks, or plugs, an open end thereof, see Detailed Description and Figs. 2-3) for blocking the second end of the semen straw (100) (Detailed Description (Fig. 3), the straw plug connector (200) having a first end (221) and a second end (distal end opposite 221) (Fig. 3), the first end (221) of the straw plug connector having a smaller diameter than the second end of the straw plug connector (Figs. 1, 3), the first end (221) of the straw plug connector being retained within the elongated annular member of the semen straw (100) so as to block an open end thereof (Detailed Description) (Figs. 2-3); and
an RFID tag (211) associated with the second end (distal end opposite first end 221) of the straw plug connector (200) (Technical Solution, Detailed Description) (Fig. 3). 
As to the limitation of the straw plug connector being for sealing the second end of the semen straw, Jong et al. discloses that the straw plug connector (200) “blocks” this end of the straw (Detailed Description) (Figs. 2-3). Furthermore, Jong et al. discloses that in operation, a sample containing material such as sperm or fertilized eggs is injected into the straw, the straw plug connector is coupled to the straw to block an open end thereof, and the straw is placed into liquid nitrogen for cryopreservation of the sample (Background, Advantageous Effects, Detailed Description). For these reasons, it is understood that the straw plug connector disclosed by Jong et al. is indeed for sealing the second end of the semen straw, regardless of whether or not Jong et al. explicitly discloses this function, because otherwise the sample would leak out of the straw or become open to contamination once placed into the liquid nitrogen, which would be contrary to the purpose of the invention of Jong et al.
As to the limitation of the straw plug connector being retained within the elongated annular member of the straw via a friction fit without the use of a further securing element, Jong et al. discloses 
Should it be found that Jong et al. does not disclose wherein the straw plug connector is for sealing the second end and wherein the straw plug connector being retained within the elongated annular member of the straw via a friction fit without the use of a further securing element, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Jong et al. to have such features in view of the teachings of the prior art.
Alter discloses a straw (2) for holding a semen sample and having an elongated annular member and first (13) and second (21) ends (Abstract, col. 2 lines 52-60, col. 3 lines 20-60) (Figs. 2 and 4, sheet 1 of 1), a plug (4) (reads on a straw plug connector, as the plug 4 seals against or “connects” with the straw 2) (col. 2 lines 52-60, col. 3 line 30-col. 4 line 15) (Figs. 2 and 4, sheet 1 of 1) for sealing the second end of the straw (Abstract, col. 2 lines 52-60, col. 3 line 30-col. 4 line 15) (Fig. 2), and an additional plug (3) positioned fully within the first end of the elongated annular member of the straw to seal the first end of the straw (col. 3 line 20-col. 4 line 15) (Fig. 2). The straw plug connector (4) has a first end (comprising 14-15) and a second end (comprising 19) (col. 3 lines 30-59), the first end of the straw plug connector having a smaller diameter than the second end of the straw plug connector (col. 3 line 30-col. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the straw plug connector disclosed by Jong et al. to be for sealing the second end and such that the first end of the straw plug connector is retained within the elongated annular member of the semen straw via a friction fit without the use of a further securing element, as Alter discloses that it was known in the art to form a plug in such a manner to prevent leakage and/or contamination of a sample held within a straw (see col. 3 line 20-col. 4 line 15 of Alter), and the skilled artisan would have been motivated to use a straw plug connector having features that ensure the integrity of a sample held within the straw. 
Jong et al. is silent as to the system comprising a 0.5 mL semen straw and a 0.25 mL semen straw and each straw having a plug positioned fully within the first end of the elongated annular member thereof to seal the first end as claimed.
As to the 0.25 mL and 0.5 mL straws, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system disclosed by Jong et al. to comprise a second straw having all the features (including the straw plug connector and RFID tag) of the straw disclosed by Jong et al. as discussed above, as it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). The skilled artisan would have been motivated to provide a plurality of straws in order to increase the number of samples that can be cryopreserved within the system.
Furthermore, Gilligan et al. discloses that 0.25 mL and 0.5 mL are standard sizes for semen straws used in the field of reproductive material sample storage (para. 2-4, 29, 46).

As to the claimed plugs, Alter discloses a straw having an elongated annular member having first and second ends, wherein a plug (3) seals the first end and a straw plug connector (4) seals the second end, the plug (3) being positioned fully within the first end of the elongated annular member of the semen straw to seal the first end, as set forth above. Alter discloses that providing such plugs at either end prevents a sample held within the straw from leaking and/or becoming contaminated via one of the ends (col. 3 line 20-col. 4 line 15).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify each of the two straws taught by modified Jong et al. to comprise a plug positioned fully within the first end of the elongated annular member thereof to seal the first end, as taught by Alter, in order to prevent a sample held within each respective straw from leaking and/or becoming contaminated via the first end. 
	Jong et al. in view of Gilligan et al. (or alternatively Jong et al. in view of Gilligan et al. and Alter) teaches a 0.25 mL straw having a straw plug connector, the straw plug connector comprising first and second ends wherein the first end has a smaller diameter than the second end and the first end being retainable within the elongated annular member of the 0.25 mL straw via  a friction fir without the use of a further securing element, as was discussed above.

	However, whether or not the second end could be retained within the annular member of a 0.5 mL straw via a friction fit would depend entirely on the diameter of the second end with respect to the diameter of the straw, and therefore the limitation amounts to a recitation of relative dimensions of the straw plug connector. It has been held that limitations relating to the relative dimensions of a claimed device are not sufficient to patentably distinguish over the prior art (MPEP 2144.04). Modifying the second of the straw plug connector taught by the prior art combination such that it can be retained within a 0.5 mL straw via friction fit would not impact the function of the straw plug connector, so long as the first end (221) can still be used to position the straw plug connector within a first straw as disclosed by Jong et al. (Fig. 3).  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Komatsu et al. (US Patent Application Publication 2019/0297877) is directed to a sperm cryopreservation straw having plugs at either end of the straw and an RFID tag including in each plug.
Tasaki et al. (US Patent Application Publication 2010/0032486) is directed to a semen straw having a plug therein, the plug including an RFID tag. 
	Hernandez de Miguel et al. (WO 2014091045 A1) is directed to a cryogenic straw comprising an RFID tag positioned therein (see English language Abstract and Figures). 
	Matsumoto (JP 2007066011 A) is directed to a cryopreservation straw having a cap including an RFID tag (see attached English machine translation of the written description).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799